

115 HR 5139 : Stop Sexual Assault and Harassment in Transportation Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 5139IN THE SENATE OF THE UNITED STATESOctober 19, 2020Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo protect transportation personnel and passengers from sexual assault and harassment, and for other purposes.1.Short titleThis Act may be cited as the Stop Sexual Assault and Harassment in Transportation Act.2.Formal sexual assault and harassment policies on air carriers and foreign air carriers(a)In generalChapter 417 of title 49, United States Code, is amended by adding at the end the following:41727.Formal sexual assault and harassment policies(a)RequirementNot later than 180 days after the date of enactment of this section, each air carrier and foreign air carrier transporting passengers for compensation shall issue, in consultation with labor unions representing personnel of the air carrier or foreign air carrier, a formal policy with respect to transportation sexual assault or harassment incidents.(b)ContentsThe policy required under subsection (a) shall include—(1)a statement indicating that no transportation sexual assault or harassment incident is acceptable under any circumstance;(2)procedures that facilitate the reporting of a transportation sexual assault or harassment incident, including—(A)appropriate public outreach activities; and(B)confidential phone and internet-based opportunities for reporting;(3)procedures that personnel should follow upon the reporting of a transportation sexual assault or harassment incident, including actions to protect affected individuals from continued sexual assault or harassment and to notify law enforcement when appropriate;(4)procedures that may limit or prohibit, to the extent practicable, future travel with the air carrier or foreign air carrier by any passenger who causes a transportation sexual assault or harassment incident; and(5)training that is required for all appropriate personnel with respect to the policy required under subsection (a), including—(A)specific training for personnel who may receive reports of transportation sexual assault or harassment incidents; and(B)recognizing and responding to potential human trafficking victims, in the same manner as required under section 44734(a)(4).(c)Passenger informationAn air carrier or foreign air carrier described in subsection (a) shall prominently display, on the internet website of the air carrier or foreign air carrier and through the use of appropriate signage, a written statement that—(1)advises passengers and personnel that the carrier has adopted a formal policy with respect to transportation sexual assault or harassment incidents;(2)informs passengers and personnel of the other major components of the carrier’s formal policy, including a statement indicating that no transportation sexual assault or harassment incident is acceptable under any circumstance; and(3)informs passengers and personnel of the procedure for reporting a transportation sexual assault or harassment incident.(d)Standard of careCompliance with the requirements of this section, and any policy issued thereunder, shall not determine whether the air carrier or foreign air carrier described in subsection (a) has acted with any requisite standard of care.(e)DefinitionsIn this section:(1)PersonnelThe term personnel means an employee or contractor of an air carrier or foreign air carrier.(2)Sexual assaultThe term sexual assault means the occurrence of an act that constitutes any nonconsensual sexual act proscribed by Federal, tribal, or State law, including when the victim lacks capacity to consent.(3)Transportation sexual assault or harassment incidentThe term transportation sexual assault or harassment incident means the occurrence, or reasonably suspected occurrence, of an act that—(A)constitutes sexual assault or sexual harassment; and(B)is committed—(i)by a passenger or member of personnel of an air carrier or foreign air carrier against another passenger or member of personnel of an air carrier or foreign air carrier; and(ii)within an aircraft or in an area in which passengers are entering or exiting an aircraft..(b)Clerical amendmentThe analysis for chapter 417 of title 49, United States Code, is amended by adding at the end the following:41727. Formal sexual assault and harassment policies..3.Formal sexual assault and harassment policies for certain motor carriers(a)RequirementNot later than 180 days after the date of enactment of this Act, each covered motor carrier shall issue, in consultation with labor unions representing personnel of the covered motor carrier, a formal policy with respect to transportation sexual assault or harassment incidents.(b)ContentsThe policy required under subsection (a) shall include—(1)a statement indicating that no transportation sexual assault or harassment incident is acceptable under any circumstance;(2)procedures that facilitate the reporting of a transportation sexual assault or harassment incident, including—(A)appropriate public outreach activities; and(B)confidential phone and internet-based opportunities for reporting;(3)procedures that personnel should follow upon the reporting of a transportation sexual assault or harassment incident, including actions to protect affected individuals from continued sexual assault or harassment and to notify law enforcement when appropriate;(4)procedures that may limit, to the extent practicable, future travel with the covered motor carrier by any passenger who causes a transportation sexual assault or harassment incident; and(5)training that is required for all appropriate personnel with respect to the policy required under subsection (a), including—(A)specific training for personnel who may receive reports of transportation sexual assault or harassment incidents; and(B)recognizing and responding to potential human trafficking victims.(c)Passenger informationA covered motor carrier shall prominently display, on the internet website of the covered motor carrier and through the use of appropriate signage, a written statement that—(1)advises passengers that the covered motor carrier has adopted a formal policy with respect to transportation sexual assault or harassment incidents;(2)informs passengers and personnel of the other major components of the covered motor carrier’s formal policy, including a statement indicating that no transportation sexual assault or harassment incident is acceptable under any circumstance; and(3)informs passengers of the procedure for reporting a transportation sexual assault or harassment incident.(d)Standard of careCompliance with the requirements of this section, and any policy issued thereunder, shall not determine whether the covered motor carrier has acted with any requisite standard of care.(e)DefinitionsIn this section:(1)PersonnelThe term personnel means an employee or contractor of a covered motor carrier.(2)Covered motor carrierThe term covered motor carrier means a motor carrier of passengers that—(A)conducts regularly scheduled intercity service; and(B)is a Class I carrier (as that term is used in section 369.3(a) of title 49, Code of Federal Regulations).(3)Sexual assaultThe term sexual assault means the occurrence of an act that constitutes any nonconsensual sexual act proscribed by Federal, tribal, or State law, including when the victim lacks capacity to consent.(4)Transportation sexual assault or harassment incidentThe term transportation sexual assault or harassment incident means the occurrence, or reasonably suspected occurrence, of an act that—(A)constitutes sexual assault or sexual harassment; and(B)is committed—(i)by a passenger or member of personnel of covered motor carrier against another passenger or member of personnel of the covered motor carrier; and(ii)within a vehicle of the motor carrier or in an area in which passengers are entering or exiting such a vehicle.4.Formal sexual assault and harassment policies on passenger commuter and intercity rail(a)In generalChapter 241 of title 49, United States Code, is amended by adding at the end the following:24104.Formal sexual assault and harassment policies(a)RequirementNot later than 180 days after the date of enactment of this section, each covered rail entity shall issue, in consultation with labor unions representing personnel with respect to the covered rail entity, a formal policy with respect to transportation sexual assault or harassment incidents.(b)ContentsThe policy required under subsection (a) shall include—(1)a statement indicating that no transportation sexual assault or harassment incident is acceptable under any circumstance;(2)procedures that facilitate the reporting of a transportation sexual assault or harassment incident, including—(A)appropriate public outreach activities; and(B)confidential phone and internet-based opportunities for reporting;(3)procedures that personnel should follow upon the reporting of a transportation sexual assault or harassment incident, including actions to protect affected individuals from continued sexual assault or harassment and to notify law enforcement when appropriate;(4)procedures that may limit or prohibit, to the extent practicable, future travel with the covered rail entity by any passenger who causes a transportation sexual assault or harassment incident; and(5)training that is required for all appropriate personnel with respect to the policy required under subsection (a), including—(A)specific training for personnel who may receive reports of transportation sexual assault or harassment incidents; and(B)recognizing and responding to potential human trafficking victims.(c)Passenger informationA covered rail entity shall prominently display, on the internet website of the entity and through the use of appropriate signage, a written statement that—(1)advises passengers and personnel that the covered rail entity has adopted a formal policy with respect to transportation sexual assault or harassment incidents;(2)informs passengers and personnel of the other major components of the covered rail entity’s formal policy, including a statement indicating that no transportation sexual assault or harassment incident is acceptable under any circumstance; and(3)informs passengers and personnel of the procedure for reporting a transportation sexual assault or harassment incident.(d)Standard of careCompliance with the requirements of this section, and any policy issued thereunder, shall not determine whether the covered rail entity has acted with any requisite standard of care.(e)DefinitionsIn this section:(1)Covered rail entityThe term covered rail entity means an entity providing commuter rail passenger transportation or intercity rail passenger transportation.(2)PersonnelThe term personnel means an employee or contractor of a covered rail entity.(3)Sexual assaultThe term sexual assault means the occurrence of an act that constitutes any nonconsensual sexual act proscribed by Federal, tribal, or State law, including when the victim lacks capacity to consent.(4)Transportation sexual assault or harassment incidentThe term transportation sexual assault or harassment incident means the occurrence, or reasonably suspected occurrence, of an act that—(A)constitutes sexual assault or sexual harassment; and(B)is committed—(i)by a passenger or member of personnel of covered rail entity against another passenger or member of personnel of the covered rail entity; and(ii)within a vehicle of the covered rail entity or in an area in which passengers are entering or exiting such a vehicle..(b)Clerical amendmentThe analysis for chapter 241 of title 49, United States Code, is amended by adding at the end the following:24104. Formal sexual assault and harassment policies..5.Formal sexual assault and harassment policies on transit(a)In generalChapter 53 of title 49, United States Code, is amended by adding at the end the following:5341.Formal sexual assault and harassment policies(a)RequirementNot later than 180 days after the date of enactment of this section, each covered transit entity shall issue, in consultation with labor unions representing personnel with respect to the covered transit entity, a formal policy with respect to transportation sexual assault or harassment incidents.(b)ContentsThe policy required under subsection (a) shall include—(1)a statement indicating that no transportation sexual assault or harassment incident is acceptable under any circumstance;(2)procedures that facilitate the reporting of a transportation sexual assault or harassment incident, including—(A)appropriate public outreach activities; and(B)confidential phone and internet-based opportunities for reporting;(3)procedures that personnel should follow upon the reporting of a transportation sexual assault or harassment incident, including actions to protect affected individuals from continued sexual assault or harassment and to notify law enforcement when appropriate;(4)procedures that may limit, to the extent practicable, future travel with the covered transit entity by any passenger who causes a transportation sexual assault or harassment incident; and(5)training that is required for all appropriate personnel with respect to the policy required under subsection (a), including—(A)specific training for personnel who may receive reports of transportation sexual assault or harassment incidents; and(B)recognizing and responding to potential human trafficking victims.(c)Passenger informationA covered transit entity shall prominently display, on the internet website of the entity and through the use of appropriate signage, a written statement that—(1)advises passengers and personnel that the covered transit entity has adopted a formal policy with respect to transportation sexual assault or harassment incidents;(2)informs passengers and personnel of the other major components of the covered transit entity’s formal policy, including a statement indicating that no transportation sexual assault or harassment incident is acceptable under any circumstance; and(3)informs passengers and personnel of the procedure for reporting a transportation sexual assault or harassment incident.(d)Standard of careCompliance with the requirements of this section, and any policy issued thereunder, shall not determine whether the covered transit entity has acted with any requisite standard of care.(e)DefinitionsIn this section:(1)Covered transit entityThe term covered transit entity means a State or local governmental entity, private nonprofit organization, or Tribe that—(A)operates a public transportation service; and(B)is a recipient or subrecipient of funds under this chapter.(2)PersonnelThe term personnel means an employee or contractor of a covered transit entity.(3)Sexual assaultThe term sexual assault means the occurrence of an act that constitutes any nonconsensual sexual act proscribed by Federal, tribal, or State law, including when the victim lacks capacity to consent.(4)Transportation sexual assault or harassment incidentThe term transportation sexual assault or harassment incident means the occurrence, or reasonably suspected occurrence, of an act that—(A)constitutes sexual assault or sexual harassment; and(B)is committed—(i)by a passenger or member of personnel of covered transit entity against another passenger or member of personnel of the covered transit entity; and(ii)within a vehicle of the covered transit entity or in an area in which passengers are entering or exiting such a vehicle..(b)Clerical amendmentThe analysis for chapter 53 of title 49, United States Code, is amended by adding at the end the following:5341. Formal sexual assault and harassment policies..6.Formal sexual assault and harassment policies for passenger vessels(a)In generalSection 3507(d) of title 46, United States Code, is amended—(1)in paragraph (4), by striking and after the semicolon at the end;(2)in paragraph (5), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(6)(A)issue a formal policy with respect to sexual assault or harassment incidents that includes—(i)a statement indicating that no sexual assault or harassment incident is acceptable under any circumstance;(ii)procedures that facilitate the reporting of a sexual assault or harassment incident, including—(I)appropriate public outreach activities; and(II)confidential phone and internet-based opportunities for reporting;(iii)procedures that personnel should follow upon the reporting of a sexual assault or harassment incident, including actions to protect affected individuals from continued sexual assault or harassment and how to provide the information and access required under paragraph (5);(iv)procedures that may limit or prohibit, to the extent practicable, future travel on the vessel by any passenger who causes a transportation sexual assault or harassment incident; and(v)training that is required for all appropriate personnel with respect to the policy required under this paragraph, including—(I)specific training for personnel who may receive reports of sexual assault or harassment incidents; and(II)recognizing and responding to potential human trafficking victims; and(B)prominently display on the internet website of the vessel owner and, through the use of appropriate signage on each vessel, a written statement that—(i)advises passengers and crew members that the vessel owner has adopted a formal policy with respect to sexual assault or harassment incidents;(ii)informs passengers and personnel of the other major components of the vessel owner’s formal policy, including a statement indicating that no transportation sexual assault or harassment incident is acceptable under any circumstance; and(iii)informs passengers and crew members of the procedure for reporting a sexual assault or harassment incident; and(7)have a formal policy in effect with respect to sexual assault or harassment incidents..(b)Reporting requirementSection 3507(g)(3)(A)(i) of title 46, United States Code, is amended by inserting any sexual assault or harassment incident (as that term is defined in subsection (l) of this section) that constitutes a violation of law, after title 18 applies,.(c)Standard of careCompliance with the requirements of the amendments made by this section, and any policy issued thereunder, shall not determine whether the applicable owner of a vessel covered by such amendments has acted with any requisite standard of care.(d)DefinitionsSection 3507(l) of title 46, United States Code, is amended to read as follows:(l)Definitions(1)OwnerIn this section and section 3508, the term owner means the owner, charterer, managing operator, master, or other individual in charge of a vessel.(2)Sexual assaultThe term sexual assault means the occurrence of an act that constitutes any nonconsensual sexual act proscribed by Federal, tribal, or State law, including when the victim lacks capacity to consent.(3)Sexual assault or harassment incidentThe term sexual assault or harassment incident means the occurrence, or reasonably suspected occurrence, of an act that—(A)constitutes sexual assault or sexual harassment; and(B)is committed—(i)by a passenger of a vessel to which this section applies or a member of the crew of such a vessel against another passenger of such vessel or a member of the crew of such a vessel; and(ii)within—(I)such a vessel; or(II)an area in which passengers are entering or exiting such a vessel..(e)ImplementationNot later than 180 days after the date of enactment of this Act, the owner of a vessel to which section 3507 of title 46, United States Code, applies shall issue the formal policy with respect to sexual assault or harassment incidents required by the amendments made by this section.7.Civil penalties for interference with certain transportation personnel(a)In generalChapter 805 of title 49, United States Code, is amended by adding at the end the following:80505.Interference with certain transportation personnel (a)General ruleAn individual who physically or sexually assaults or threatens to physically or sexually assault an employee engaged in the transportation of passengers on behalf of a covered entity, or takes any action that poses an imminent threat to the safety of a vehicle of a covered entity that is transporting passengers, including rolling stock, motorcoaches, and ferries, is liable to the United States Government for a civil penalty of—(1)for calendar years 2020 through 2024, not more than $35,000;(2)for calendar years 2025 through 2029, not more than $40,000; and(3)for calendar year 2030 and thereafter, not more than $45,000.(b)Compromise and setoff(1)CompromiseThe Secretary of Transportation may compromise the amount of a civil penalty imposed under this section.(2)SetoffThe United States Government may deduct the amount of a civil penalty imposed or compromised under this section from amounts the Government owes the person liable for the penalty.(c)Covered entity definedIn this section, the term covered entity means an entity that is 1 of the following:(1)A recipient of Federal funds under chapter 53 of this title.(2)A motor carrier of passengers that—(A)conducts regularly scheduled intercity service; and(B)is a Class I carrier (as that term is used in section 369.3(a) of title 49, Code of Federal Regulations).(3)An entity providing commuter rail passenger transportation or intercity rail passenger transportation (as those terms are defined in section 24102 of this title).(4)The owner of a vessel for which section 3507 of title 46 applies.(5)A transportation network company..(b)Clerical amendmentThe analysis for chapter 805 of title 49, United States Code, is amended by inserting after the item relating to section 80504 the following:80505. Interference with certain transportation personnel..(c)Graduated fines for interference with cabin or flight crewSection 46318(a) of title 49, United States Code, is amended by striking penalty of not more than $35,000. and inserting the following:penalty of—(1)for calendar years 2020 through 2024, not more than $35,000;(2)for calendar years 2025 through 2029, not more than $40,000; and(3)for calendar year 2030 and thereafter, not more than $45,000..8.Formal sexual assault and harassment policies for transportation network companies and for-hire vehicle companies(a)RequirementNot later than 180 days after the date of enactment of this Act, each transportation network company and for-hire vehicle company shall issue, in consultation with labor unions representing TNC drivers of each such transportation network company or FVC drivers of each for-hire vehicle company, if applicable, a formal policy with respect to transportation sexual assault or harassment incidents.(b)ContentsThe policy required under subsection (a) shall include—(1)a statement indicating that no transportation sexual assault or harassment incident is acceptable under any circumstance;(2)procedures that facilitate the reporting of a transportation sexual assault or harassment incident, including—(A)appropriate public outreach activities;(B)confidential phone and internet-based opportunities for reporting; and(C)TNC personnel or FVC personnel trained to receive reports;(3)procedures that TNC personnel or FVC personnel should follow upon the reporting of a transportation sexual assault or harassment incident, including actions to protect affected individuals from continued sexual assault or harassment and to notify law enforcement when appropriate;(4)procedures that may limit or prohibit, to the extent practicable, future use of the transportation network company platform by any passenger or TNC driver, or future use of the for-hire vehicle company service by any passenger or FVC driver, who causes a transportation sexual assault or harassment incident; and(5)training that is required for all appropriate personnel with respect to the policy required under subsection (a), including—(A)specific training for such personnel who may receive reports of transportation sexual assault or harassment incidents; and(B)recognizing and responding to potential human trafficking victims.(c)Passenger informationA transportation network company or for-hire vehicle company shall prominently display, on the internet website of the company and through the use of appropriate signage, a written statement that—(1)advises passengers that the transportation network company or for-hire vehicle company has adopted a formal policy with respect to transportation sexual assault or harassment incidents;(2)informs passengers, TNC drivers, TNC personnel, FVC drivers, and FVC personnel of the other major components of the transportation network company’s formal policy or the for-hire vehicle company’s formal policy, including a statement indicating that no transportation sexual assault or harassment incident is acceptable under any circumstance; and(3)informs passengers of the procedure for reporting a transportation sexual assault or harassment incident.(d)Standard of careCompliance with the requirements of this section, and any policy issued thereunder, shall not determine whether the transportation network company or for-hire vehicle company has acted with any requisite standard of care.9.Data collection(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall establish a program to annually collect and maintain data from each covered entity, or, as appropriate, a State or local entity that provides authorized transportation service, on—(1)the number of transportation sexual assault or harassment incidents reported to the covered entity or State or local entity that provides authorized transportation service, including—(A)the number of incidents committed against passengers; and(B)the number of incidents committed against personnel or, in the case of a transportation network company or for-hire vehicle company, a TNC driver or a FVC driver, respectively;(2)the number of transportation sexual assault or harassment incidents reported to law enforcement by personnel of the covered entity or State or local entity that provides authorized transportation services; and(3)any transportation sexual assault or harassment incidents compiled and maintained under section 3507(g)(4)(A)(i) of title 46, United States Code.(b)Data availabilitySubject to subsection (c), the Secretary shall make available to the public on the primary internet website of the Department of Transportation the data collected and maintained under subsection (a).(c)Data protectionData made available under subsection (b) shall be made available in a manner that—(1)protects the privacy and confidentiality of individuals involved in a transportation sexual assault or harassment incident;(2)precludes the connection of the data to any individual covered entity or a State or local entity that provides authorized transportation service; and(3)is organized by mode of transportation.(d)Paperwork reductionSubchapter I of chapter 35 of title 44, United States Code, does not apply to this Act.10.Criminal reporting processThe Attorney General, in coordination with the Secretary of Transportation, shall expand the process required to be established under section 339B of the FAA Reauthorization Act of 2018 (Public Law 115–254) to provide for a streamlined process for any individuals involved in alleged transportation sexual assault or harassment incidents that constitute a violation of law to report those allegations to law enforcement in a manner that protects the privacy and confidentiality of individuals involved in such allegations and through the same primary internet websites as provided under subsection (b) of such section, as determined appropriate by the Attorney General.11.Inspector General report to CongressNot later than 18 months after the date of enactment of this Act, and every 2 years thereafter, the inspector general of the Department of Transportation shall assess compliance with the provisions of this Act and the amendments made by this Act, including the accuracy of the reporting of transportation sexual assault or harassment incidents by covered entities.12.Definition of sexual harassment(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall develop, and publish in the Federal Register, a definition of sexual harassment for purposes of the implementation of this Act and the amendments made by this Act.(b)ConsultationIn developing the definition under subsection (a), the Secretary shall consult with, and consider input from—(1)labor unions representing transportation workers employed by covered entities; and(2)national organizations that specialize in providing services to sexual assault victims.13.DefinitionsIn this Act:(1)Covered entityThe term covered entity means an entity that is one of the following:(A)An air carrier (as that term is defined in section 40102 of title 49, United States Code) that transports passengers for compensation.(B)A foreign air carrier (as that term is defined in section 40102 of title 49, United States Code) that transports passengers for compensation.(C)A State or local governmental entity, private nonprofit organization, or Tribe that—(i)operates a public transportation service; and(ii)is a recipient or subrecipient of funds under chapter 53 of title 49, United States Code.(D)A motor carrier of passengers that—(i)conducts regularly scheduled intercity service; and(ii)is a Class I carrier (as that term is used in section 369.3(a) of title 49, Code of Federal Regulations).(E)An entity providing commuter rail passenger transportation or intercity rail passenger transportation (as those terms are defined in section 24102 of title 49, United States Code).(F)The owner of a vessel for which section 3507 of title 46, United States Code, applies.(G)A transportation network company.(H)A for-hire vehicle company.(2)For-hire vehicle companyThe term for-hire vehicle company means an entity that—(A)provides passenger transportation in a motor vehicle in exchange for compensation; and(B)is authorized by a State or local government entity as a taxicab service, limousine service, livery service, black car service, sedan service, chauffeur service, or any other similar category of for-hire transportation service.(3)FVC driverThe term FVC driver means an individual who is employed, contracted by, or otherwise affiliated with a for-hire vehicle company to provide transportation services to the public.(4)FVC personnelThe term FVC personnel means an employee or contractor of a covered for-hire vehicle company, other than a FVC driver. (5)Sexual assaultThe term sexual assault means the occurrence of an act that constitutes any nonconsensual sexual act proscribed by Federal, tribal, or State law, including when the victim lacks capacity to consent.(6)TNC driverThe term TNC driver means an individual who is employed, contracted by, or otherwise affiliated with a transportation network company to provide transportation services (also known as ride-sharing) to the public.(7)TNC personnelThe term TNC personnel means an employee or contractor of a covered transportation network company, other than a TNC driver.(8)Transportation network companyThe term transportation network company—(A)means a corporation, partnership, sole proprietorship, or other entity, that uses a digital network to connect riders to drivers affiliated with the entity in order for the driver to transport the rider using a vehicle owned, leased, or otherwise authorized for use by the driver to a point chosen by the rider; and(B)does not include a shared-expense carpool or vanpool arrangement that is not intended to generate profit for the driver.(9)Transportation sexual assault or harassment incidentThe term transportation sexual assault or harassment incident means the occurrence, or reasonably suspected occurrence, of an act that—(A)constitutes sexual assault or sexual harassment; and(B)is committed—(i)by a passenger, personnel, TNC driver, or FVC driver of a covered entity, against a passenger, personnel, TNC driver, or FVC driver of the covered entity; and(ii)within—(I)a vehicle of the covered entity that is transporting passengers, including aircraft, rolling stock, motorcoaches, and ferries; or(II)an area in which passengers are entering or exiting such a vehicle.14.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives October 1, 2020.Cheryl L. Johnson,Clerk.